NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50407

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00031-DMS

 v.
                                                 MEMORANDUM*
JUAN MUANUEL COTA-CHAVEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Juan Muanuel Cota-Chavez appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine and heroin, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cota-Chavez contends that the district court erred when it denied his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b) by (i) failing to compare his

culpability to that of others involved in the offense, (ii) failing to consider his

limited knowledge about the smuggling operation, and (iii) relying on improper

factors. We review de novo the district court’s interpretation of the Guidelines and

for clear error its factual determination that a defendant is not a minor participant.

See United States v. Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The

record reflects that the district court understood and applied the correct legal

standard, properly considered the totality of the circumstances, and did not rely on

improper factors in denying the adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A),

(C); United States v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014), cert.

denied, 135 S. Ct. 1467 (2015). The record further supports the court’s conclusion

that Cota-Chavez failed to carry his burden of establishing that he was entitled to

the adjustment. See Rodriguez-Castro, 641 F.3d at 1193.

      AFFIRMED.




                                            2                                      14-50407